Title: To James Madison from John Steele, [19 July] 1802
From: Steele, John
To: Madison, James


Dear Sir,
Monday Morning [July 19. 1802]
I beg leave to put into your hands the enclosed letter from General Davie recommending Mr. Barnet and Mr. Montflorence to the notice of Government. As I am not at all acquainted with the former, and but slightly with the latter, I wish to be understood as not offering an opinion concerning the pretensions of either: Indeed I would not have put you to the trouble of even reading the letter but to satisfy the importunity of Genl. Davie, who in a late letter which I received from him continues to expect that I should do something, and I know of nothing else that I can do with propriety. In reply I informed him that I would hand the enclosed letter to you, or to the President as his recommendation. You need not therefore be at the trouble to return it. Accept the assurance of my highest esteem and respect.
Jno. Steele
 

   
   RC and enclosures (DLC); FC (NcU: Southern Historical Collection). RC docketed by Brent. FC marked “Private” by Steele. For enclosures, see n. 2.



   
   Date in brackets supplied by JM.



   
   William R. Davie’s letter, dated 30 Jan. 1802 (2 pp.), recommended Isaac Cox Barnet and James C. Mountflorence for U.S. vice-consulships in France. Both had been removed from offices there by the Jefferson administration, and Davie objected to the “injustice and hardship” of Barnet’s treatment and insisted that Mountflorence had “real claims upon the attention and patronage of our Government.” In addition, Davie enclosed a copy of a letter of 10 Oct. 1801 he had received from Barnet (4 pp.), complaining of his misfortune at being replaced and presenting his “just pretensions to public confidence.”


